Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 01, 2017

The Court of Appeals hereby passes the following order:

A18A0689. RONNIE DALE PACK v. THE STATE.

      A jury found Ronnie Dale Pack guilty of child molestation, and we affirmed
his conviction on appeal. See Pack v. State, 335 Ga. App. 783 (783 SE2d 146)
(2016). In January 2017, Pack filed a “Motion to Compel to be Heard by the Chief
Judge” and “Demand for Order Vacating Void Judgment.” The trial court denied his
motions on March 1, 2017, and Pack filed his notice of appeal on April 6, 2017. We
lack jurisdiction.
      First, a petition or motion to vacate or modify a conviction is not one of the
established procedures for challenging the validity of a judgment in a criminal case.
See Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga.
216, 218 (1) (686 SE2d 786) (2009). An appeal from an order denying or dismissing
such a petition or motion must be dismissed. See Roberts, supra; Harper, supra at
218 (2).
      Second, this appeal is untimely. A notice of appeal must be filed within 30
days after entry of an appealable order. See OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction on
this Court. Jaheni v. State, 281 Ga. App. 213, 214 (635 SE2d 821) (2006). Pack’s
notice of appeal is untimely, as it was filed 36 days after entry of the order denying
his motion.
    For the foregoing reasons, we lack jurisdiction of this appeal, which is hereby
DISMISSED.
                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     12/01/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.




                                       2